Wallin, J.,
(concurring specially.) I concur with my associates in affirming the judgment of conviction. Defendant, upon being arraigned, interposed a demurrer to the indictment upon the grounds stated in the opinion of the Chief Justice; but defendant omitted to demur either upon the ground that the indictment charged more than one offense, or upon the ground that it was not direct and certain as regards the offense charged, or the particular circumstances of the offense charged. Both of said omitted objections are. available to a defendant, and may be raised by demurrer, (Comp. Laws, § § 7292, 7242, and subd., 2, § 7249;) but both of said objections are waived by omitting them from a demurrer interposed, or by a failure to demur at, all, (Comp.' Laws, § 7300.) The trial court having overruled defendant’s demurrer to the indictment, defendant was permitted to file a motion to quash and set aside the indictment upon precisely the same two grounds of demurrer, which, as already said, were not assigned as causes of demurrer, but were omitted from the demurrer. The motion to quash was, for reasons which are manifest, properly overruled. The objections came too late, and did not come in proper form. Under the system of criminal practice and procedure existing in this state, there is no room or place for a motion to quash or set aside an indictment or information upon any ground which is available by demurrer, and no such motion should be allowed at an y time, and especially should not be *531allowed after a demurrer has been overruled. Before demurring to an indictment, certain enumerated objections thereto, and perhaps others, may be raised by motion to set aside; but, if such motions are overruled, the statute expressly requires the defendant to either demur or plead “immediately.” Comp. Laws, § § 7283, 7286. After a verdict of guilty, the defendant interposed a motion in arrest of judgment, and, among other grounds of such motion, assigned the same grounds above referred to as being omitted from the demurrer, and afterwards incorporated in defendant’s motion to set aside and quash. The motion in ar.rest of judgment was denied, and the ruling is assigned as error. The ruling certainly was not error as to the two objections omitted from the demurrer. The objections were not available upon a motion in arrest of judgment. Defendant could waive such objections, and had waived them, by failing to assign such objections as causes of demurrer to the indictment. Comp. Laws, § 7452. It is clear that the indictment contained a statement of facts sufficient to constitute a public offense; and I think it further clearly appears1 that the prosecution was conducted in the name, and by the authority, of the State of North Dakota. Defendant did not except to any feature of the instructions given to the jury, and after a careful reading of such instructions I am convinced that the law applicable to the case was clearly and fairly stated to the jury. There is, in my judgment, ample evidence in the record.to sustain the verdict.
(58 N. W. Rep. 27.)
Note: — Where there were two counts in an indictment, one for giving away, and the other for selling spirituous liquors, a verdict of guilty was sustained. Bruguier v. United States, 1 Dak. 5, 46 N. W. Rep. 502. It is not necessary to describe in the indictment the premises where liquor is sold, the person to whom sold, or the particular kind or quality of liquor sold. Peo. v. Sweetser, 1 Dak. 295, 46 N. W. Rep. 452. Upon the conviction of two or more jointly indicted for the sale of intoxicating liquor the judgment must be several against each for the full penalty. Peo. v. Sweetser, 1 Dak. 295, 46 N. W. Rep. 452. The evidence of one witness that he purchased whisky, is sufficient to sustain a conviction. Territory v. Pratt, 6 Dak. 483. For decisions under “Local Option Law” see Territory v. Pratt, 6 Dak. 483; Territory v. O’Connor, 5 Dak. 397.
Article 20 of the state constitution is not self executing. State v. Swan, 1 N. D. 5, 44 N. W. Rep. 592. This article was legally adopted as part of the constitution. *532State v. Barnes, 3 N. D. 319, 55 N. W. Rep. 883. The “Prohibition Law” Ch. no, Laws 1890, is not in conflict with § 61, Art. 2 of the constitution which provides that “No bill shall embrace more than one subject which áhall be expressed in its title.” State v. Haas, 2 N. D. 202, 50 N. W. Rep. 254; State v. Barnes, 3 N. D. 319, 55 N. W. Rep. 883. This act was legally passed and does not inflict cruel and unusual punishments. State v. Barnes, 3 N. D. 319. By an opinion of the Supreme Court of the United States filed April 28th, 1890 — it was held that imported liquors remaining unsold in the original packages in the hands of the importer'were not subject to the jurisdiction of the state by reason of the commerce clause, of the federal constitution. Leisy v. Hardin, 135 U. S. 100, 10 Sup. Ct. Rep. 681. In August, 1890, the “Wilson Bill” was approved. It provides that intoxicating liquors taken into any state are to be subject to the laws of such state, not exempting original packages. 26 Stat. L. 313 Supp. Rev. St. U. S. 779. This is a valid enactment and not a delegation of legislative power. . No new act of the legislature is required to put this law in force within the state. State v. Frazer, 1 N. D. 421, 48 N. W. Rep. 343; in re Speckler, 43 Fed. Rep. 653; in re Van Vleit, 43 Fed. Rep. 761.